[Cite as Kirk v. Coshocton Cty. Sheriff's Office, 2019-Ohio-1825.]




CRAIG M. KIRK                                           Case No. 2019-00383PQ

        Requester                                       Special Master Jeffery W. Clark

        v.                                              RECOMMENDATION TO DISMISS

COSHOCTON COUNTY
SHERIFF'S OFFICE

        Respondent

        {¶1} On March 19, 2019, requester Craig Kirk filed a complaint under
R.C. 2743.75 alleging denial of access to public records by respondent Coshocton
County Sherriff’s Office (Coshocton SO) in violation of R.C. 149.43(B). The complaint
did not include a date on which requester was allegedly denied access, or include all
written responses and other communications relating to the requests as required by the
complaint form and the statute. R.C. 2743.75(D)(1).
        [R]equester has instead attached 72 pages of “historical facts,”
        accusations, photographs, maps, discovery requests, and browser screen
        prints, most of which are irrelevant to any public records request.
        Requester refers to approximately 53 separate records requests directed
        to the Coshocton Sheriff’s Department, and approximately 38 discovery
        requests related to a criminal charge in Coshocton County Case
        No. CRB1600267. Requester attaches letters from respondent that
        address a small number of requests. Requester does not relate which, if
        any, of his requests have been satisfied by production of records,
        identification of applicable public records exceptions, or assertion of non-
        existence.
(March 21, 2019 Order.) The special master found that requester’s complaint was
“disorganized, incomplete, and inclusive of matters beyond the jurisdiction of this court.”
(Id.) The special master found the complaint was contrary to the purposes of
R.C. 2743.75 “to provide for an expeditious and economical procedure that attempts to
resolve disputes,” R.C. 2743.75(A), and failed to set forth a short, plain statement of the
claims showing he is entitled to relief. Civ.R. 8(A).
Case No. 2019-00383PQ                       -2-      RECOMMENDATION TO DISMISS


      {¶2} The       special   master   therefore   issued    an   order   pursuant   to
R.C. 2743.75(E)(3)(c) to file an amended complaint no later than April 4, 2019 with the
following content:
      For each request, requester is directed to quote the language of the
      request, cite the specific correspondence that contains the request by date
      and request number, provide a copy of any response made by respondent
      to the request, and identify what specific, existing records respondent has
      failed to produce. The amended complaint and attachments shall not
      include content that is irrelevant or immaterial to claims for violation of
      R.C. 149.43(B).
Requester has not filed an amended complaint. On April 5, 2019, requester notified
the court that he was unable to file his response to the order electronically. On
April 9, 2019, the court received from requester via U.S. Mail twelve pages of response
letters, all but two of which were attached to the original complaint. Requester has not
withdrawn any non-public records claims or irrelevant documents from his complaint.
      {¶3} Requester’s submission of April 9, 2019 fails to comply with the order of
March 21, 2019 in the following respects:
   (1) The submission is not an amended complaint.
   (2) The submission is an untimely response to the order.
   (3) The submission does not individually list the public records requests
      requester seeks to enforce.
   (4) The submission does not, for each individually listed request, quote the
      language of the request and specify the correspondence that contains the
      request by date and number.
   (5) The submission does not, for each request, identify specific, existing
      records that respondent has failed to produce.
In addition, requester failed to accompany the submission with proof of service on
respondent. Civ.R. 5(B)(4).
Case No. 2019-00383PQ                        -3-       RECOMMENDATION TO DISMISS


         {¶4} I find that the complaint filed on March 19, 2019 fails to set forth averments
of requester’s public record claims in separate counts to facilitate the clear presentation
of the matters set forth. Civ.R. 10(B). I find that the complaint fails to set forth a short,
plain statement of the claim showing that requester is entitled to relief. Civ.R. 8(A). The
complaint does not name any specific public records request that has been denied in
violation of R.C. 149.43(B). I find that requester has failed to comply with multiple rules
of civil procedure, and multiple terms of the order of March 21, 2019. Civ.R. 41(B)(1).
See Hughley v. Southeastern Corr. Inst., 5th Dist. Fairfield No. 10 CA 43, 2010-Ohio-
5497, ¶ 34-41; Liechty v. Dunbar, 6th Dist. Lucas No. L-77-202, 1978 Ohio App. LEXIS
9228 (Apr. 7, 1978). Instead of providing information necessary to state a claim of
violation of R.C. 149.43(B) requester has merely submitted letters between himself and
respondent. The complaint leaves the court to speculate which among the numerous
requests for documents, discovery, information, and explanations requester seeks to
enforce for “Denial of Access” and “Cell Phone Equipment CCT.” (Complaint at 1.) The
complaint is insufficient to satisfy even notice pleading requirements. See Copeland v.
Summit Cty. Probate Ct., 9th Dist. Summit No. 24648, 2009-Ohio-4860, ¶ 10.
         {¶5} R.C. 2743.75(D)(2) provides that “[n]otwithstanding any provision to the
contrary in this section, upon the recommendation of the special master, the court of
claims on its own motion may dismiss the complaint at any time.” I recommend that the
court dismiss the complaint on the grounds set forth above.



                                            JEFFERY W. CLARK
                                            Special Master
Filed April 18, 2019
Sent to S.C. Reporter 5/10/19